Citation Nr: 1001386	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to May 18, 2009 
and in excess 70 percent from that date.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1968.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 50 percent disability rating 
for PTSD.  

This case was previously before the Board in March 2009, when 
it was returned for further development.  The Board granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective as of 
August 2, 2006, at that time.  On remand, the RO granted an 
increased rating of 70 percent for PTSD, effective May 18, 
2009.


FINDINGS OF FACT

1.  Prior to May 18, 2009, the Veteran's PTSD manifested 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, but was not productive of total 
occupational and social impairment.  

2.  From May 18, 2009, the Veteran's PTSD was productive of 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to May 18, 2009, the criteria for a disability 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).

2.  From May 18, 2009, the criteria for a disability rating 
of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2004, 
March 2006, May 2008, and March 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is currently rated at 50 percent for PTSD prior 
to May 18, 2009, and 70 percent from that date, under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under that Diagnostic 
Code:

A 50 percent disability rating is assigned when 
PTSD causes occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent disability rating is assigned when 
PTSD causes occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); or an inability to establish and maintain 
effective relationships.  

A 100 percent disability rating is assigned when 
PTSD causes total occupational and social 
impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DSM-IV (4th ed.,1994).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  DSM- IV (4th ed., 1994); see 38 
C.F.R. § 4.130.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely the basis of social impairment.  38 
C.F.R. § 4.126.   

The evidence for consideration includes VA treatment records, 
private treatment records, the Veteran's testimony at the 
October 2008 BVA hearing, and the reports of three VA 
examinations.

A March 2004 treatment summary from his private therapist 
noted that the Veteran continued to experience symptoms of 
major depression and PTSD, including social isolation, 
complete lack of trust of others, emotional numbing, being 
easily irritated, generalized anxiety, poor impulse control, 
flashbacks and intrusive thoughts of Vietnam, and sleep 
disturbance.  He had a tendency to be hyper-reactive to 
emotional and physical stimuli and was very depending on his 
wife.  He exhibited ineffective and poor interpersonal 
abilities and tended to be anxious, irritable, and verbally 
pessimistic and caustic with others.

On August 2004 VA examination, the Veteran's claims file was 
not available for review.  He had not worked for five years 
because he did not like people and got into arguments with 
them.  He was undergoing regular individual therapy and had 
been prescribed antidepressants.  He had been married to his 
second wife for many years and they had two grown children 
that he did not get along with, due in part to an incident 
several years prior when he pulled a gun on his daughter, who 
would not "shut up."  On mental status examination, he was 
cleanly dressed and cooperative, but his answers to questions 
were as short as possible.  He was not well oriented, 
believing that it was the month of July, and, although he 
knew the current president, he could not recall the president 
when he was in Vietnam.  He could not do the serial sevens or 
recall any of the items on the short term memory test.  He 
liked to play with his dogs in his free time but had no 
friends and no social activities except arguing with his wife 
and watching television.  The examiner assigned a GAF score 
of 55 to 60 and noted that he was competent for social 
activities but not for legal ones.  On the basis of this 
examination, a January 2005 rating decision found the Veteran 
to be incompetent for VA purposes.  

On November 2006 VA examination the record was reviewed, 
including the August 2004 VA examination report.  The Veteran 
reported that he had been receiving individual therapy for 
eight years.  Onset of his PTSD symptoms was reported as 14 
years prior when his daughter filed charges against him for 
pulling a gun on her and the police sent him for mental 
health treatment.  He had sleep problems and did not like to 
go anywhere after dark.  He reported tossing and turning in 
his sleep and cold sweats, nightmares, and flashbacks 
approximately twice a week.  His main symptoms seemed to be 
violent behavior and verbal aggression.  He had stopped 
working due to anger management problems, and had been 
repeatedly fired because of the way he talked and a history 
of fighting on the job.  His wife stated that he was very 
demanding and controlling, and had "a tongue like a knife."  

On mental status examination, the Veteran presented as 
coarse, blunt, and narcissistic.  His thought processes were 
logical, coherent, and relevant, and he appeared mentally 
intact and cooperative.  He was well oriented, his affected 
was excited, his reasoning appeared poor at times, and his 
short-term memory was reported as "terrible."  He exhibited 
good verbal comprehension and concentration.  He reported 
anxiety, panic attacks, depression, insomnia, appetite 
disturbance, anhedonia, nightmares, head and stomach pain, 
and anger control problems.  He denied having any 
hallucinations, but admitted to paranoia as well as homicidal 
ideation at times.  The examiner noted his impulsivity, his 
desire to isolate himself, and his verbal and physical 
aggression, and felt that he had a personality disorder that 
fueled his narcissism and his belligerence towards others.  A 
GAF score of 60 relative to his PTSD was assigned.  A May 
2007 rating decision determined that the Veteran was 
competent for VA purposes based on this examination.

At the October 2008 Travel Board hearing, the Veteran 
testified that his PTSD had adversely affected his 
relationship with his children and that he was estranged from 
his other relatives.  He quit working in 1999 because his 
foreman told him if he didn't quit or retire, he was going to 
be fired and lose all his benefits.  He and his wife had been 
married for 38 years; she testified that she found the best 
way to get along with him was to avoid talking to him.  She 
was afraid to leave him alone because she was afraid to come 
home because she didn't know what she was coming home to.  
The Veteran would be angry if she was gone too long and if 
she didn't call frequently while she was gone.  The Veteran 
testified that he was trying to remodel the bathroom for his 
wife, but was unable to figure out how to do so.  He said he 
had trouble sleeping at night, but when asked if he had 
nightmares, he had to ask his wife, who said she couldn't 
sleep with him sometimes due to his screaming.  When asked if 
he was taking medication for his PTSD, he had to ask his wife 
what medications he took.  He testified that he went to 
weekly group therapy and individual therapy, but had to ask 
his wife on what day of the week that took place.  His wife 
said that his PTSD had worsened since his last VA 
examination, and that he was more hotheaded the older he got.  
The Veteran stated he did not go to church or belong to any 
Veterans organizations; he did go shopping with his wife on 
occasion but tried to avoid it.  

A March 2009 written statement from the Veteran's therapist 
noted that he has significant difficulty getting along with 
others due to poor frustration tolerance and anger 
management.  He tended to isolate himself socially due to 
intolerance of being around others and feelings of emotional 
inadequacy.  When he became upset, the Veteran's cognitive 
functioning would become distorted to the point of being 
illogical.  He had demonstrated a pattern of self-defeating 
behaviors due to his psychological disorders and had frequent 
anxiety attacks, emotional numbing, and recurring intrusive 
thoughts.  Based on his overall presentation, the therapist 
opined that the Veteran "cannot be expected to work in 
competitive employment" both because he did not appear to be 
capable of performing the physical demands of a job and 
because his psychological issues mitigated against him 
working effectively with coworkers and/or supervisors.

On May 2009 VA examination, the examiner noted that the 
Veteran displayed heightened stress and increased 
irritability compared to the prior VA examination.  He 
reported getting 5 to 6 hours of sleep but jumping and 
kicking in the bed, as well as yelling, waking up in a cold 
sweat, and frequently striking his wife in his sleep due to 
nightmares of Vietnam.  He also reported having flashbacks 
four to five times per week.  He reported that he was easily 
overwhelmed and confused with simple tasks, had great 
difficulty concentrating, and went from task to task without 
completing any of them.  He mostly stayed at home to avoid 
people, had no friends, and felt "paranoid" when he did 
leave the house and was "always watching people."  He said 
that he felt closer to his dogs than to his own children and 
reported having loving feelings only towards his wife of many 
years.  He exhibited an exaggerated startle response to loud 
noises such as lightning and aircraft flying overhead, 
stating that he would actually "hit the dust," 
hyperventilate, and have an increased heart rate.  His wife 
reported that she was afraid to leave him home alone when she 
went shopping and, when she did leave, he would get angry if 
she was gone for very long or did not call frequently.  The 
Veteran stated that he was worried that if his wife left him 
alone for very long he would lose control.  He reported that 
he was able to bathe and groom himself and walk his dogs, but 
that he needed help from his wife to prepare and eat his 
meals and administer his medication.

On mental status examination, the examiner noted that he was 
casually dressed, poorly groomed, and apparently in great 
pain due to his peripheral neuropathy.  His thought processes 
appeared logical, coherent, and relevant, but his mood was 
depressed and very irritable.  He was noted to have an 
explosive and volatile temper, set off by the littlest thing.  
He made good eye contact, and his speech was normal in rate, 
volume, tone, and rhythm.  There was no evidence of psychotic 
thought processes or content.  His affect was appropriate and 
his reasoning and judgment appeared fair.  The examiner noted 
that the Veteran had made a poorer adjustment since the last 
VA examination, with increased irritability and angry 
outbursts and more frequent thoughts, memories, flashbacks, 
and nightmares of Vietnam.  He persistently avoided both 
crowds and people in general and exhibited paranoia around 
people.  He had confusion and difficulty concentrating on 
simple tasks.  The examiner assigned a GAF score of 35 and 
noted that the Veteran's poor frustration tolerance, anger 
management problems, difficulty getting along with people, 
tendency to isolate himself, cognitive problems, startle 
response, and paranoia made his disability severe enough that 
he was unemployable.

The Board finds that the record demonstrates that between 
February 9, 2004 (the date of his claim for increase) and May 
18, 2009, the Veteran was noted to be socially isolated and 
prone to hyper-reactivity, panic attacks, paranoia, and 
unprovoked irritability, with impaired impulse control and 
difficulty dealing with others in the work place.  In the 
Board's opinion these symptoms and manifestations more 
closely approximate occupational and social impairment which 
results in deficiencies in most areas, rather than simply 
reduced reliability and productivity.  In light of this 
evidence, the Board finds that an increased disability rating 
of 70 percent for the Veteran's PTSD is appropriate for this 
time period  

For the period from May 18, 2009, the Board finds that a 100 
percent disability rating is appropriate for the Veteran's 
PTSD.  Prior to this date, the Veteran's PTSD did not exhibit 
symptoms justifying a 100 percent rating under Diagnostic 
Code 9411.  However, a 100 percent rating is warranted from 
May 19, 2009, the date of the latest VA examination.  
Specifically, on that date, but not before, the evidence 
shows that the Veteran's PTSD results in symptoms that most 
closely approximate this higher rating, based on the VA 
examination discussed above.  At the May 18, 2009 VA 
examination, the Veteran's disability had worsened, he had 
increased irritability and angry outbursts as well as more 
frequent intrusive thoughts, nightmares, and flashbacks of 
Vietnam.  He required assistance from his wife to complete 
activities of daily living such as preparing his meals and 
administering his own medications, and his wife had become 
afraid to leave him alone at home when she went shopping.  
The examiner opined that the Veteran's disability symptoms 
are severe enough that he is not able to obtain or maintain 
employment because he is unable to tolerate being around 
people or to maintain the concentration and frustration 
tolerance necessary to accomplish tasks expected in a work 
setting.  The Board finds that this assessment meets the 
criteria of total occupational and social impairment, making 
a 100 percent disability rating appropriate. 

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 However, there is nothing in the record to suggest that the 
schedular criteria are inadequate.  The symptoms (and 
associated impairment and limitations) shown are entirely 
encompassed by the schedular criteria.  Furthermore, the 
disability picture presented by the Veteran's service 
connected PTSD is not exceptional.  The record shows that he 
does not have any restrictions in his work (nor in ordinary 
daily activities) as a result of the PTSD beyond those 
encompassed in the criteria.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, having resolved all doubt in favor of the 
Veteran, the Veteran's claim for an increased rating for PTSD 
is granted to 70 percent, but no higher, for the period 
between February 9, 2004 and May 18, 2009.  With regard to 
the period from May 18, 2009, to the present, the Board finds 
that a 100 percent disability rating for the Veteran's PTSD 
should be granted.  


ORDER

Subject to the provision governing the award of monetary 
benefits, a disability rating of 70 percent for PTSD prior to 
May 18, 2009, is granted. 

Subject to the provision governing the award of monetary 
benefits, a disability rating of 100 percent for PTSD from 
May 18, 2009, is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


